DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. 14, 15A, 15B and 15C appear informal or blurry. Examiner suggests to revise these drawings to resemble the clear lines and typeset annotations of Fig. 11. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In claim 6, the language “… a heat sink configured to dissipate heat from the LEDs …” should be changed for clarity. 
Claims 8 and 17 call for “… a slidable cuff …” The specification instead describes an insert of resilient or deformable material comprising radial extensions or spokes (p. 11, lines 6-10, Referring to Figs. 11-15C, the circular frame 310 slidably engages the vessel 340 from a snug, resilient communication along the vessel 340. An insert of resilient or deformable material may occupy the void 220, and may include radial extensions 310-1 or spokes to accommodate any difference in diameter between the inner circumference 319 of the circular void 320 and the outer surface 342 of the vessel 340). 
Examiner suggests to revise these claims to describe the resilient insert with language similar to the specification. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 10 calls for “…wherein the device is integrated into the urinary catheter.” The specification does not appear to support this feature. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) See MPEP 2164.01(a). 
In this case, providing an antimicrobial light-emitting device that is integrated into a urinary catheter would require undue experimentation since (B) and (F). The specification describes an antimicrobial light-emitting device comprising a frame and array of LEDs (p. 10, lines 19-30, frame 310 having an array 330 of lights around a perimeter 318). In every embodiment, the specification describes that the frame is configured to slide along a catheter tube (p. 11, lines 6-10, Referring to Figs. 11 and 12, the catheter device 300 takes the form of a slidable cuff, where the slidable cuff attaches the circular frame in a slidable engagement with the vessel 340 for disposing the circular frame adjacent an insertion site). The specification does not describe an embodiment where the frame is integrated with the vessel 340.
Integrating the device with a catheter appears to require undue experimentation since the frame is relatively rigid, while urinary catheters must comprise a flexible material capable of bending or deforming. Permanently associating the antibacterial device would also prevent a user from adjusting its position to irradiate the urethral meatus, as described in the specification (p. 11, lines 14-21, antimicrobial lights around a urinary catheter directed for irradiating and disinfecting the treatment region 350 including the distal urethra, urethral meatus, and adjacent indwelling urinary catheter). 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 calls for “…a heat sink to dissipate heat from the LEDs …” There is insufficient antecedent basis for this limitation in the claim. Although claim 3 recites “LEDs,” claim 6 does not depend on claim 3. 
Claim 18 calls for “… attaching the antimicrobial light-emitting device to a circular frame …” This language does not appear to accurately describe the device, since the circular frame is an integral part of the device. The device comprises a circular frame with a central void and LEDs that illuminate a catheter placed in the central void. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koppen; Kasper et al. (US 20220152243 A1, published earlier as WO 2020200389 A1). 
Regarding claim 1, Koppen discloses an antimicrobial light-emitting device (¶ [0004], [0006], a sterilisation device for sterilising a section of a catheter tube; ¶ [0079], FIGS. 1 and 2a, a sterilisation device 1 is shown with a catheter tube 9 extending there through; ¶ [0092] A different embodiment of a sterilisation device 1′ is shown in FIGS. 5-7), comprising: 
an illumination source (¶ [0088] The light source 6 is in the form of a light emitting diode configured to emit germicidal ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm); 
configured around a urinary catheter (¶ [0079], FIGS. 1 and 2a, a sterilisation device 1 is shown with a catheter tube 9 extending there through); 
for directing safe, antimicrobial light at the urethral meatus (¶ [0088], the intensity of the ultraviolet light is reduced to safe levels at the distal opening 24b of the through hole 24). 
Regarding the limitation of directing safe, antimicrobial light at the urethral meatus, Koppen provides a device that can be arranged to face either proximally or distally towards the user’s urethral meatus. Devices 1 and 1’ are both fully capable of delivering antimicrobial light towards a urethral meatus by orienting the distal opening 24b towards the urethral meatus.  

Regarding claim 13, Koppen discloses an antimicrobial urinary catheter device (¶ [0004], [0006], sterilisation device; ¶ [0079], FIGS. 1 and 2a, a sterilisation device 1; ¶ [0092] sterilisation device 1′ is shown in FIGS. 5-7), comprising 
a circumferential configuration (¶ [0079] Referring first to FIGS. 1 and 2a, a sterilisation device 1 is shown with a catheter tube 9 extending there through); 
of safe, antimicrobial light (¶ [0088], the intensity of the ultraviolet light is reduced to safe levels at the distal opening 24b of the through hole 24); 
around a urinary catheter (¶ [0079] catheter tube 9); 
directed for disinfecting the distal urethra, urethral meatus, and adjacent indwelling urinary catheter (¶ [0088], The light source 6 is positioned at the proximal end 22a of the sterilisation chamber 22 … ensuring sufficient sterilisation of the catheter tube 9). 
Regarding the limitation of disinfecting the distal urethra, urethral meatus, and adjacent indwelling urinary catheter, Koppen’s device can face either proximally or distally towards the user’s urethral meatus. Devices 1 and 1’ are both fully capable of delivering antimicrobial light towards a urethral meatus by orienting the distal opening 24b towards the urethral meatus. 

Regarding claims 2, 3, 5, 7-9, 11 and 15-17, Koppen discloses a device wherein the light has the ability to eradicate pathogenic microorganisms without harming the patient, wherein the illumination source includes one or more light emitting diodes (LEDs), each LED providing a safe, antimicrobial light (¶ [0088] The light source 6 is in the form of a light emitting diode configured to emit germicidal ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm into the sterilisation chamber 22 of the casing 2); 
the illumination source includes a plurality of LEDs arranged for providing circumferential irradiation around the urinary catheter (¶ [0016], The sterilisation device may additionally or alternatively comprise at least two, three, four, five, or even more light sources);
there is a central void within the device adapted to engage a urinary catheter (¶ [0080] The casing 2 comprises a through hole 24 … A diameter of the distal opening 24b of the through hole 24 is greater than the outer diameter of the catheter tube 9);
further comprising a slidable cuff, which can be positioned at the urinary catheter entry site at the urethral meatus (¶ [0086] The sterilisation device 1 further comprises a centring member 27 in the form of a tubing holder as seen in FIG. 3);
wherein the device is attachable onto the urinary catheter (¶ [0080] The casing 2 comprises a through hole 24; ¶ [0082], A section of a catheter tube 9 is retained in the through hole 24); 
wherein the light wavelength is far UVC or visible blue light (¶ [0088] The light source 6 is in the form of a light emitting diode configured to emit germicidal ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm);
further comprising: a frame having a central void, the central void adapted to receive a catheter (¶ [0080] The casing 2 comprises a through hole 24; ¶ [0082], A section of a catheter tube 9 is retained in the through hole 24);
the illumination source disposed on the frame for directing light of a predetermined wavelength at the central void (¶ [0088] The light source 6 … ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm);
further comprising: a connection to a power supply for activating the illumination source (¶ [0089], FIGS. 4a-4c … a power source 7 in the form of a battery);
the illumination source is disposed for irradiation of a vessel passing through the central void (¶ [0080] The casing 2 comprises a through hole 24; ¶ [0082], A section of a catheter tube 9 is retained in the through hole 24);
further comprising a slidable cuff attaching the circular frame in a slidable engagement with the vessel for disposing the circular frame adjacent an insertion site (¶ [0086] The sterilisation device 1 further comprises a centring member 27 in the form of a tubing holder as seen in FIG. 3. The centring member 27 attaches to the catheter tube 9 by elastically deforming and snapping onto the outer surface 92 of the catheter tube 9). 

Regarding claim 4, Koppen does not explicitly disclose that the illumination source is disposed for irradiation of the urethral meatus, distal urethra, and adjacent indwelling urinary catheter. However, Koppen’s device 
is fully capable irradiating the urethral meatus, distal urethra, and adjacent indwelling urinary catheter since it emits light from one of its ends (¶ [0088], the intensity of the ultraviolet light is reduced to safe levels at the distal opening 24b of the through hole 24). 

Regarding claim 6, Koppen does not explicitly disclose a heat sink. However, Koppen’s casing comprises a solid material in contact with the LEDs (¶ [0009] The casing may comprise or consist essentially of a material, such as a polymer material; ¶ [0088] The wall surface 23 of the sterilisation chamber 22 consist essentially of a polymer material configured to at least partially absorb ultraviolet C light). Koppen shows that the two halves 41, 42 of casing 2 comprise a solid mass of plastic (Figs. 2b, 2c). Heat generated by the LEDs will be transmitted and held by these solid walls. 
This claim does not quantify how much heat the heat sink absorbs, and instead only calls for enabling safe positioning adjacent to the urethral meatus. Since Koppen’s device is configured to be positioned near a user’s urethral meatus, this shows that the LEDs do not overheat the device, and that the material comprising the two halves 41, 42 is sufficient to absorb and dissipate any heat generated by the LEDs. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koppen; Kasper et al. (US 20220152243 A1) in view of Mauge; Christophe et al. (US 20060004317 A1). 
Regarding claim 10, Koppen does not explicitly disclose that the device is integrated into the urinary catheter. Mauge discloses a hydrocephalus shunt (¶ [0009], [0040], [0077] FIG. 3 … a ventricular catheter component of a shunt of the present invention), comprising: 
an illumination source (¶ [0083] FIG. 6 … a light emitting diode (LED) 453); 
a catheter (¶ [0085], silicone tube 401; ¶ [0087], silicone tube 401); 
wherein the illumination source is integrated into the catheter (¶ [0083], The light is then transferred into the ventricular catheter by fiber optic cable 760, where it excites the titania in the composite and produces PCO at the catheter surface; ¶ [0090], a fiber optic cable 469 inserted into the second lumen to provide local UV light to an area of the catheter in need of PCO; ¶ [0100] FIG. 14 … a fiber optic cable 469 is inserted into the lumen of the silicon tubing and radially illuminates the length of the tubing). 
Mauge integrates a sterilizing component in a catheter by embedding a fiber optic cable, which distributes UV light more evenly along the length of the catheter (¶ [0123], the light transmissible material acts as a wave guide, so that the UV light generated from the light source can spread laterally across the surface of the implant). One would be motivated to modify Koppen with Mauge’s integrated antibacterial light to more consistently kill pathogens along the length of the catheter. This claim has been rejected under 112(a) for lack of enablement as discussed above. 

Claims 12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koppen; Kasper et al. (US 20220152243 A1) in view of Hellstrom; Ake A. et al. (US 20140235942 A1).
Regarding claim 12, Koppen discloses a method for reducing catheter-associated urinary tract infection risk (¶ [0003], To prevent this, a sterilisation device can be connected to the catheter tube to emit ultraviolet light at a germicidal intensity onto the ex vivo tubing section of the catheter tube, thereby sterilising and preventing infections; ¶ [0061] A second aspect of this disclosure relates to a method for sterilising a section of a catheter tube), comprising:
engaging an antimicrobial light-emitting device (¶ [0079], FIGS. 1 and 2a, a sterilisation device 1; ¶ [0092],a sterilisation device 1′ is shown in FIGS. 5-7, ¶ [0088] The light source 6 is in the form of a light emitting diode configured to emit germicidal ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm);
around a urinary catheter (¶ [0079] catheter tube 9); and 
positioning the device to direct safe, antimicrobial light at the indwelling urinary catheter (¶ [0088], The light source 6 … ensuring sufficient sterilisation of the catheter tube 9 … the intensity of the ultraviolet light is reduced to safe levels at the distal opening 24b of the through hole 24).
Koppen does not explicitly direct antimicrobial light at the urethral meatus and distal urethra. Hellstrom discloses a catheter platform system and method (¶ [0002], [0013], [0053], [0071], [0081] FIG. 1 … catheter 1), comprising: 
providing a urinary catheter (¶ [0081], The catheter 1 consists of a sleeve 3, a tip 2 … and a fluid handling manifold 4; ¶ [0104] FIG. 13 shows a catheter 1 applied to a male patient); 
directing safe, antimicrobial light at the urethral meatus, distal urethra, and adjacent indwelling urinary catheter (¶ [0104] FIG. 13 … The catheter delivers light energy 6a to the urethral anastomosis line or other part needing healing at a treatment area 63, and different light energy 6b for antimicrobial features outside and inside the urethral meatus and part of the urethra; ¶ [0107] FIG. 13 … The meatus and urethral antimicrobial treatment zone is periodically exposed from the inside by low level UV, blue, or other light energy 6b; ¶ [0109] FIG. 14 shows an example of female applications of the invention … This antimicrobial zone may start from outside the urethral meatus and continues a desired distance inwards the urethra or all the way into the bladder). 
Hellstrom kills pathogens at an entry point on a patient’s body, and prevents them from migrating into the patient’s body (¶ [0107], The antimicrobial barrier zone will aid to reduce migration of bacteria from the exterior of the patient into the urinary tract and biofilm buildup on the catheter, where a spreading infection may result in poor outcome). One would be motivated to modify Koppen by directing antimicrobial light at the urethral meatus, distal urethra, and adjacent indwelling urinary catheter as taught by Hellstrom to prevent infections. A skilled artisan would have been able to modify Koppen with Hellstrom’s additional illumination areas by constructing Koppen’s device from transparent materials or by arranging the LEDs to direct light towards the urethral meatus or distal urethra. Therefore, it would have been obvious to modify Koppen with Hellstrom’s additional illumination areas in order to prevent pathogens from migrating into a patient’s body from an entry point. 

Regarding claim 14, Koppen discloses a method for preventing catheter-associated urinary tract infections (¶ [0003], sterilising and preventing infections; ¶ [0061] A second aspect of this disclosure relates to a method for sterilising a section of a catheter tube), comprising: 
bathing a urinary catheter (¶ [0079] FIGS. 1 and 2a, a sterilisation device 1 is shown with a catheter tube 9 extending there through); and 
in safe, antimicrobial light (¶ [0088] The light source 6 is in the form of a light emitting diode configured to emit germicidal ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm into the sterilisation chamber 22 of the casing 2 … the intensity of the ultraviolet light is reduced to safe levels at the distal opening 24b of the through hole 24). 
Koppen does not explicitly bathe an adjacent distal urethra and urethral meatus with antimicrobial light. Hellstrom discloses a catheter and method that bathes an adjacent distal urethra and urethral meatus in antimicrobial light (¶ [0104] FIG. 13 … The catheter delivers light energy 6a to … a treatment area 63, and different light energy 6b for antimicrobial features outside and inside the urethral meatus and part of the urethra; ¶ [0107] FIG. 13 … The meatus and urethral antimicrobial treatment zone is periodically exposed from the inside by low level UV, blue, or other light energy 6b; ¶ [0109] FIG. 14 shows an example of female applications … This antimicrobial zone may start from outside the urethral meatus).
Hellstrom reduces a risk of urinary infection by killing pathogens near an entry point on a user’s body (¶ [0107]). Regarding the rationale and motivation to modify Koppen with Hellstrom’s illumination areas, see the discussion of claim 12 above.  

Regarding claim 18, Koppen discloses a method further comprising: attaching the antimicrobial light-emitting device to a circular frame (¶ [0085] FIG. 3 … The casing 2 comprises a floating hinge 5 interconnecting a first half 41 and a second half 42 of the casing 2); 
engaging the circular frame with a vessel defining a catheter (¶ [0082], A section of a catheter tube 9 is retained in the through hole 24);
the circular frame having a central void for passage of the vessel (¶ [0080] The casing 2 comprises a through hole 24); and 
an illumination source for directing light of a predetermined therapeutic wavelength (¶ [0088] The light source 6 is in the form of a light emitting diode configured to emit germicidal ultraviolet light C (UVC) light with a wavelength in the range of 100-280 nm);
disposing the catheter at a treatment region by insertion in a urethral path (¶ [0094], In FIG. 7 the catheter tube 9 is a urinary catheter inserted in the urethra of a male patient, but it may be used for a female patient or for a different type of catheter, such as an abdominal catheter); 
adjusting a position of the circular frame adjacent the treatment region (¶ [0086] The sterilisation device 1 further comprises a centring member 27 in the form of a tubing holder as seen in FIG. 3. The centring member 27 attaches to the catheter tube 9 by elastically deforming and snapping onto the outer surface 92 of the catheter tube 9); and 
energizing the illumination source for irradiating the catheter with the light of the therapeutic wavelength (¶ [0088], The light source 6 is positioned in a light well 63 as best seen in FIGS. 3 and 4c which ensures that light emitted from the light source 6 exits the light well 63 substantially in a light cylinder 62 around the optical axis 62 of the light source 6).
Koppen does not explicitly illuminate an insertion site. Hellstrom discloses a catheter and method that illuminates an insertion site or irradiates a treatment region (¶ [0104] FIG. 13 … The catheter delivers light energy 6a to … a treatment area 63, and different light energy 6b for antimicrobial features outside and inside the urethral meatus and part of the urethra; ¶ [0107] FIG. 13 … The meatus and urethral antimicrobial treatment zone is periodically exposed from the inside by low level UV, blue, or other light energy 6b; ¶ [0109] FIG. 14 shows an example of female applications … This antimicrobial zone may start from outside the urethral meatus).
Hellstrom kills bacteria or pathogens near an entry point of a user’s body, in order to reduce the risk of infections (¶ [0107]). Regarding the rationale and motivation to modify Koppen with Hellstrom’s illumination areas, see the discussion of claim 12 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ehring; Hanno	US 20220265877 A1
Kumar; Nirmal et al.	US 20220118131 A1
Kalorin; Carmin et al.	US 20210113819 A1
Murray; John K.	US 20060183987 A1
Bak; Jimmy	US 20220322924 A1
Cohen; Maria Patricia et al.	US 20150165185 A1
Sobue; Katsuyoshi et al.	US 20090012459 A1
Brar; Harjeet S.	US 10105512 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781